Exhibit 10.1


F.N.B. CORPORATION
Performance-Based
Restricted Stock Unit Award Agreement
This Performance-Based Restricted Stock Unit Award Agreement (“Agreement”) is
made effective as of the close of the New York Stock Exchange on April 2, 2018,
between F.N.B. Corporation (F.N.B.), a Pennsylvania corporation, and
________________________________ (the “Participant”). Any term capitalized
herein but not defined will have the meaning set forth in the Plan (defined
below) or in the attached Schedules.
I.
Grant Date:    April 2, 2018

II.
Participant:                                

III.
Grant Information

•
Award Amount: _________ Restricted Stock Units

•
Performance Metrics:

A.
Return on Average Tangible Assets (ROATA) relative to Peer Financial
Institutions (see Part IV below)

B.
Total Shareholder Return (TSR) relative to Peer Financial Institutions (see Part
V below)

C.
Calculated Amount is equal to ROATA Table calculated value (Part IV) multiplied
by TSR Multiplier Table calculated value (Part V) multiplied by Award Amount

•
ROATA Performance Period: January 1, 2018 to December 31, 2020

•
TSR Performance Period: April 2, 2018 to March 31, 2021

•
Vesting Period: April 2, 2018 to March 31, 2021

•
Vesting Date: April 1, 2021, subject to satisfying the Vesting Requirements (see
Section 4 of Schedule 1), except as otherwise provided in Section 5 of Schedule
1 hereto.

•
Source of Restricted Stock Units: F.N.B. Corporation 2007 Incentive Compensation
Plan (Amended and Restated Effective May 20, 2015) (the “Plan”).

IV.    ROATA Table
Relative ROATA Percentile Ranking
Payout as a Percentage of Award Amount*
Threshold Level - 25th Relative ROATA percentile
25% of Award Amount
Target Level - 50th Relative ROATA percentile
100% of Award Amount
Maximum Level - 75th Relative ROATA percentile or higher
175% of Award Amount

*See Schedule 2 hereto for determining Relative ROATA Percentile Ranking and
Section 4(b) of Schedule 1 hereto for additional details regarding vesting
requirements.
V.    TSR Multiplier Table
Relative TSR Percentile Ranking
Multiplier to ROATA Payout**
75th Relative TSR Percentile or higher
125%
50th Relative TSR Percentile
100%
25th Relative TSR Percentile or lower
75%

**See Schedule 3 hereto for determining Relative TSR Percentile Ranking and
Section 4(b) of Schedule 1 hereto for additional details regarding vesting
requirements.
This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedules, which are expressly incorporated by reference in their
entirety herein:
(i) Schedule 1 – General Terms and Conditions;
(ii) Schedule 2 – Calculation of Relative Return on Average Tangible Assets;
(iii) Schedule 3 – Calculation of Relative Total Shareholder Return; and
(iv) Schedule 4 –Peer Financial Institutions
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.
F.N.B. CORPORATION

__________________________
Name: Vincent J. Delie, Jr.
Title: Chairman, President and C.E.O.
PARTICIPANT


___________________________________
Name:






--------------------------------------------------------------------------------






SCHEDULE 1
GENERAL TERMS AND CONDITIONS
Performance Based Restricted Stock Unit Award Agreement
Preamble
This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units to the Participant. The
grant of the Restricted Stock Units was made by the Compensation Committee of
the F.N.B. Board of Directors (the “Committee”) pursuant to the terms of the
Plan, subject to this Agreement becoming effective on the Grant Date specified
on the Agreement Cover Page (“Grant Date”).
The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between this
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan including, in particular, Article 2 of the Plan which,
in relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and this Agreement. Unless otherwise specified herein, or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates.


RECITALS
WHEREAS, the Agreement Cover Page, Preamble, Recitals to this Agreement and
accompanying Schedules are incorporated into and made part of this Agreement;
and
WHEREAS, the Participant has accepted the Award Amount of Restricted Stock Units
and agrees to the terms and conditions stated below.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each party covenants and
agrees as follows:
Section 1. Purpose. The purpose of the Award Amount is to align the
Participant’s interest with that of F.N.B. stockholders by providing
compensation to the Participant if F.N.B. attains an attractive financial and
stock performance for F.N.B. stockholders relative to peer performance during
the Vesting Period through achievement of Relative ROATA (Schedule 2) and
Relative TSR (Schedule 3) during the relevant measurement periods.
Section 2. Restricted Stock Unit Award. The number of shares of the Award Amount
Participant may earn will depend on F.N.B.’s performance relative to the
Performance Metrics and the Calculated Amount described above and the vesting
conditions described below. Subject to the provisions of this Agreement and the
provisions of the Plan, F.N.B. hereby grants to the Participant an Award of
Restricted Stock Units, denominated as the Award Amount, which, along with
Dividend Equivalent units that accrue pursuant to Section 7 hereof, shall become
vested in an amount determined by the ROATA Table value, as adjusted by
application of the TSR Multiplier Table value, and be payable in shares of
F.N.B. common stock (“Stock”), subject to the vesting conditions in Sections 4
and 5 herein. These Restricted Stock Units are notional units of measurement
denominated in shares of Stock (i.e., one Restricted Stock Unit is equivalent to
one share of Stock). The Restricted Stock Units represent an unfunded, unsecured
right to receive Stock (and Dividend Equivalent payments pursuant to Section 7
hereof) in the future if the


Page 2 of 12

--------------------------------------------------------------------------------





conditions set forth in this Agreement and the Plan are satisfied, and no breach
of Section 10 occurs.
Section 3.  Committee Discretion. Consistent with the authority set forth in
Article 2 of the Plan, the Committee shall have the authority to: (i) make
equitable adjustments to the Award Amount, Performance Metrics, Calculated
Amount or other equitable adjustments as the Committee may deem appropriate in
the exercise of their discretion in recognition of certain events affecting
F.N.B., or the financial statements of F.N.B., in response to changes in
applicable laws, accounting pronouncements or regulations, or to account for
items of gain, loss, or expense determined to be extraordinary, uncommon or
unusual in nature or infrequent in occurrence, or related to the divestiture of
assets or a business segment or an affiliate or related to a change in
accounting principles, or other events or transactions comparable to the
foregoing; and (ii) make adjustments to F.N.B.’s or Peer Financial Institution’s
financial results as a result of a meaningful event that may include, but not be
limited to, capital raises, stock splits, split-off, spin-off, stock buybacks,
divestiture of assets or a business segment or affiliate, business restructuring
charges, merger-related items, and other comparable events or similar
transactions. To the extent applicable, the Committee intends on exercising the
foregoing discretion consistent with Code Section 162(m).
Section 4. Vesting. The Calculated Amount shall vest on the Vesting Date, as
more fully described in Part III of the Agreement Cover Page. Furthermore, the
Calculated Amount shall not vest unless the Section 4(a) and 4(b) Vesting
Requirements are satisfied, or except as provided under Section 5 of this
Agreement.
(a)
Service Requirement. The Participant must remain continuously in Service1 with
F.N.B. from the Grant Date through the Vesting Date.

(b)
Performance Requirement. The mean of F.N.B.’s ROATA for the three fiscal years
comprising the ROATA Performance Period must be greater than or equal to the
25th percentile of the calculated mean of the individual Peer Financial
Institutions’ ROATA for the three fiscal years of the ROATA Performance Period
(see Schedule 2).

(c)
Determinations Made Between Levels. To determine the appropriate percentile
ranking under both the ROATA Table and TSR Multiplier Table, set forth in the
Agreement Cover Page, F.N.B. will use straight line interpolation, rounded to
the nearest whole Restricted Stock Unit.

Section 5. Forfeiture; Termination of Service; and Accelerated Vesting of
Restricted Stock Units. Upon the effective date of the termination of
Participant’s Service before the Vesting Date, or upon a breach of Section 10
herein, the Restricted Stock Units shall immediately be forfeited without
consideration or future action being required of F.N.B. Notwithstanding the
foregoing, the Restricted Stock Units shall be subject to accelerated vesting
upon the occurrence of events and subject to the terms described in the
following “Accelerated Vesting Table”, provided that the Participant has
remained continuously in Service through the Accelerated Vesting Event:
1 For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. is not interrupted or terminated,
except, for the avoidance of doubt, approved leaves of absence consistent with
F.N.B. policy shall not be deemed to be a break in Service. The Participant’s
continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to F.N.B. as an
employee or a change in the Affiliate entity for which the Participant renders
such Service, provided that there is no interruption or termination of the
Participant’s continuous Service; and provided further that if any grant is
subject to Section 409A of the Internal Revenue Code (the “Code”), this footnote
shall only be given effect to the extent consistent with Section 409A of the
Code.




Page 3 of 12

--------------------------------------------------------------------------------







Accelerated Vesting Table


Accelerated Vesting Event
Vested Amount
Vesting Date
1. Death
100% vesting of the Award Amount
Participant’s date of death


2. Normal Retirement and Early Retirement 
Prorated vesting2 of the Calculated Amount


The Vesting Date, as defined on the Agreement Cover Page
3. Disability
Prorated vesting2 of the Calculated Amount
The Vesting Date, as defined on the Agreement Cover Page
4. Change in Control of F.N.B. Corporation 
100% vesting of the Award Amount
The date of the Change in Control or the date of termination of Service3
5. Bank Sale 
100% vesting of the Award Amount
The date of completion of the Bank Sale or the date of termination of Service4
6. Non-Bank Sale
Prorated vesting5 of the Award Amount
The date of completion of the Non-Bank Sale or the date of termination of
Service6

2 The prorata amount shall be determined by multiplying the Calculated Amount by
a fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.
3 For purposes of this Agreement, the termination of the Participant’s Service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a Change in Control of F.N.B., but prior to the
consummation date of the Change in Control of F.N.B. Corporation, shall
immediately result in full vesting at the Award Amount.
4 For purposes of this Agreement, a “Bank Sale” is defined as the sale of more
than 25% of the voting securities to, or the merger or consolidation of, First
National Bank of Pennsylvania (the “Bank”) with a Non-Affiliate Entity prior to
the Vesting Date, provided the Participant is employed by Bank on the date of
the Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from the Bank without “Cause” following execution of a
definitive agreement contemplating a Change in Control of the Bank, but prior to
the consummation date of the Change in Control of the Bank, shall immediately
result in full vesting at the Award Amount.
5 The prorata amount shall be determined by multiplying the Award Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.
6 For purposes of this Agreement, a “Non-Bank Sale” is defined as the sale of a
Non-Bank Affiliate to a Non-Affiliate entity prior to the Vesting Date, provided
the Participant is employed by the Non-Bank Affiliate on the date of the
Non-Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from a Non-Bank Affiliate without “Cause” following
execution of a definitive agreement contemplating a Change in Control of the
Non-Bank Affiliate, but prior to the consummation date of the Change in Control
of the non-Bank Affiliate, shall immediately result in prorata vesting of the
Award Amount.




Page 4 of 12

--------------------------------------------------------------------------------






Section 6. Restrictions. The Restricted Stock Units shall be subject to the
following restrictions:
(a)
Restrictions on Transfer. The Restricted Stock Units may not be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to F.N.B. as a result of forfeiture of the Restricted Stock Units as provided
herein and by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

(b)
No Voting Rights. The Restricted Stock Units granted pursuant to this Agreement,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Restricted Stock Units (including the Dividend Equivalents,
defined below) are paid to Participant in shares of Stock.

(c)
Compliance with Laws and Regulations. The grant of Restricted Stock Units
evidenced hereby shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required. F.N.B. shall not be required to issue or deliver any
certificates or to make book entries in the records of F.N.B. or its transfer
agent for Restricted Stock Units or Stock corresponding to the Restricted Stock
Units prior to (i) the listing of such Stock on any stock exchange on which the
Stock may then be listed and (ii) the effectiveness of any registration
statement with respect to such Stock that counsel for F.N.B. deems necessary or
appropriate.

Section 7. Dividend Equivalents. Any dividend paid, whether in cash or
otherwise, on the shares of Stock between the Grant Date and the Vesting Date is
to be converted into additional Restricted Stock Units and, upon vesting, paid
to Participant in accordance with Section 8 herein, subject to the vesting
requirements described herein, and upon vesting, shall be distributed to
Participant in accordance with Section 8 herein. Any Restricted Stock Units
resulting from the conversion of these dividend amounts (“Dividend Equivalents”)
will be considered Restricted Stock Units for purposes of this Agreement and
will be subject to all the terms, conditions and restrictions set forth herein.
Each Dividend Equivalent shall be rounded to the nearest whole Dividend
Equivalent.
Section 8. Payment of Vested Restricted Stock Units/Enrollment of Stock in DRP.
Within thirty (30) calendar days following the Vesting Date, all Restricted
Stock Units and Dividend Equivalents as calculated under Part III of the
Agreement Cover Page and vested under Section 4 or Section 5 hereof, shall be
enrolled (on a one-for-one basis) in the Participant’s name in the F.N.B.
Dividend Reinvestment and Direct Stock Purchase Plan (“DRP”) in shares of Stock.
In the event of an accelerated vesting under Section 5 of this Agreement, the
calculation of each prorata Restricted Stock Unit shall be rounded to the
nearest whole Restricted Stock Unit. After enrollment, the Participant shall be
entitled to exercise all rights to the unrestricted Stock resulting from the
vesting of the Restricted Stock Units and Dividend Equivalents, including the
right to withdraw such Stock from the DRP, in accordance with the terms of the
DRP. On the Vesting Date, F.N.B. shall withhold a number of shares of Stock from
the unrestricted Stock to be distributed sufficient to satisfy all or a portion
of the tax withholding requirements related to the vesting of the Restricted
Stock Units and Dividend Equivalents.
Section 9. Clawback. The shares of Stock payable in respect of any amount vested
or unvested under this Agreement shall be subject to recovery by F.N.B. in the
circumstances and manner provided in the F.N.B. Corporation Compensation
Recoupment Policy (“Recoupment Policy”) or any related policy that may be
subsequently adopted or implemented by F.N.B. and in effect from


Page 5 of 12

--------------------------------------------------------------------------------





time to time after the date hereof, and the Participant shall effectuate any
such clawback recovery at such time and in such manner as F.N.B. may specify.
Section 10. Confidential Information and Communications / Non-Solicitation.
(a)
From and after the date of this Agreement, Participant agrees to keep
confidential and not use, or otherwise appropriate, for Participant’s own
benefit, or directly or indirectly divulge to any third party, Confidential
Information (as defined below) of F.N.B. Confidential Information shall include,
without limitation, all information not generally known to the public, unless
such information becomes public knowledge due to (i) Participant acting in his
or her self-interest or Participant’s negligence; or (ii) action by Participant
that is not authorized by F.N.B. (e.g., financial data, marketing plans,
strategies, customer information and employee information, whether in
documentary or electronic form, whether past, present or prospective). The
prohibitions against the use and disclosure of Confidential Information are in
addition to all rights and remedies which are available to F.N.B. under
applicable federal and state law to prevent the use or disclosure of trade
secrets and other confidential information. The enforcement by F.N.B. of its
rights and remedies under this Agreement shall not be a waiver of any other
rights or remedies which F.N.B. may possess absent this Agreement.

(b)
Subject to applicable law, F.N.B. and Participant agree that the terms and
conditions of this Agreement shall be confidential and shall not be disclosed or
discussed by the parties with any person other than the parties’ attorneys or
other person whose knowledge of the terms of this Agreement is necessary for
accounting, tax or other related purposes or for purposes of F.N.B.’s business
operations.

(c)
Subject to applicable law, from and after the date of this Agreement,
Participant agrees not to make any oral or written communication or comment to
impugn or otherwise disparage the competency, integrity, ethics or
qualifications of F.N.B., including its Affiliates, directors, officers and
employees. Subject to applicable law, F.N.B. agrees to maintain reasonable
policies to restrict its directors and officers from making any false oral or
written communication or comments meant to impugn or otherwise disparage
Participant, except when truthfully responding to routine requests for
information regarding Participant.

(d)
From the Grant Date through the Vesting Date, unless forfeited earlier, the
Participant shall not in any way, directly or indirectly, for the purpose of
selling any product or service that competes with a product or service which was
offered by F.N.B. during Participant’s employment, solicit, divert, or entice
any current or potential customer or existing business of F.N.B.’s with whom
Participant solicited, or with whom Participant had business communications, or
transacted business with or on behalf of F.N.B. during Participant’s tenure with
F.N.B. and Participant shall not initiate any contact or communication of any
kind whatsoever, for the purpose of inviting, encouraging or requesting any
account relationship to transfer its business from F.N.B. or to otherwise
discontinue its patronage and business relationship with F.N.B. Participant
shall not employ or assist another employer besides F.N.B. in employing anyone
who is an employee of F.N.B. except as required under Participant’s duties.



Page 6 of 12

--------------------------------------------------------------------------------





(e)
Should Participant breach Section 10 of this Agreement, Participant agrees to
immediately forfeit all Restricted Stock Units and Dividend Equivalents subject
to a risk of forfeiture and such Participant shall make F.N.B. whole for damages
suffered by F.N.B. by reason of any such breach or hindrance, including F.N.B.
requiring the forfeiture of any previously vested Restricted Stock Units or
Dividend Equivalents.

(f)
Should the terms of this Section 10 conflict with any other valid
non-solicitation, disparagement, non-compete, or other restrictive covenant
contained under an employment, consulting or other written agreement, the
restrictive covenant provisions of such employment, consulting or other written
agreement shall be deemed to supersede the terms of this Section 10. A breach of
any of the foregoing restrictive covenants contemplated in this Section 10 or
that supersede this Section 6 shall be treated as a breach and forfeiture under
this Section 10. The invalidity of one non-solicitation agreement or restrictive
covenant agreement, based on lack of adequate consideration or otherwise, shall
not impact this or any other non-solicitation agreement or provision.

(g)
Participant acknowledges that nothing in this Agreement shall be construed to:
(i) prohibit Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation; or
(ii) require notification or prior approval by F.N.B. of any reporting described
by clause (i), provided that such reporting is done in the most confidential
manner provided by law.

(h)
This Section 10 shall survive termination of this Agreement.

Section 11. No Right of Service. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of F.N.B. or interfere in any
way with the right of F.N.B. to terminate the Participant’s Service at any time
or to change the terms and conditions of such Service.
Section 12. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual report on Form 10-K and definitive
proxy statement), and Participant acknowledges that such electronic delivery may
be made by F.N.B., in its sole discretion, by one or more of the following
methods: (i) the posting of such documents on F.N.B.’s intranet website; (ii)
the delivery of such documents via the F.N.B. Corporation website, including
being maintained by F.N.B. within third party software programs or applications;
or (iii) delivery via electronic mail, by attaching such documents to such
electronic email and/or including a link to such documents on an F.N.B. intranet
website or F.N.B. Corporation internet website accessible by Participant.
Notwithstanding the foregoing, Participant also acknowledges that F.N.B. may, in
its sole discretion (and as an alternative to, or in addition to, electronic
delivery), deliver a paper copy of any such documents to Participant.
Participant further acknowledges that


Page 7 of 12

--------------------------------------------------------------------------------





Participant may receive from F.N.B. a paper copy of any documents distributed
electronically at no cost to Participant by contacting F.N.B. in writing to the
address specified in Section 13 herein.
Section 13. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, One F.N.B. Blvd., Hermitage, Pennsylvania 16148,
c/o Compensation and Benefits Accounting Department, and any notice hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address provided to F.N.B. from time to time, subject to the right of either
party to designate at any time hereafter in writing some other address.
Section 14. Entire Agreement and Amendment. This Agreement is the entire
Agreement between the parties to it with respect to the Restricted Stock Units,
and all prior oral and written representations are merged in this Agreement,
provided that any written employment and restrictive covenant agreements to
which Participant is subject shall remain in full force and effect, except where
the terms of this Agreement directly conflict. This Agreement may be amended,
modified or terminated only by written agreement between the Participant and
F.N.B., provided, that F.N.B. may amend this Agreement without further action by
the Participant to correct a scrivener’s error or if such amendment is deemed by
F.N.B. to be advisable or necessary to comply with Section 409A of the Code.
Section 15. Waiver. The failure of F.N.B. to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.
Section 16. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement,
including, but not limited to a dispute as to whether the dispute is subject to
arbitration, the Participant and F.N.B. agree that all such disputes shall be
fully and finally resolved to the fullest extent permitted by law, by binding
arbitration conducted by the American Arbitration Association (“AAA”) in
Allegheny County, Pennsylvania in accordance with the AAA’s National Rules for
the Resolution of Employment Disputes, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. The Participant
acknowledges that by accepting this arbitration provision he/she is expressly
waiving any right to a jury trial in the event of a covered dispute. Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. F.N.B. and the Participant
agree to abide completely by the binding decisions of the arbitrator and to keep
the outcome of such resolution strictly confidential.
Section 17. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


Page 8 of 12

--------------------------------------------------------------------------------





Section 18. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests in the Award Amount described
in this document, except, in the event of the Participant’s death, by will or
the laws of descent and distribution.
Section 19. No Limitation on F.N.B.’s Rights. The awarding of Restricted Stock
Units shall not in any way affect F.N.B.’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
Section 20. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.






[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


Page 9 of 12

--------------------------------------------------------------------------------







SCHEDULE 2
CALCULATION OF RELATIVE RETURN ON AVERAGE TANGIBLE ASSETS


•
“Relative Return on Average Tangible Assets” is the result of the computation of
the mean of F.N.B.’s ROATA, subject to the Committee’s discretion pursuant to
Section 3 of Schedule 1, for Fiscal Year 1, Fiscal Year 2 and Fiscal Year 3 of
the ROATA Performance Period (“Average F.N.B. ROATA”) relative to the result of
the computation of the mean of the ROATA for Fiscal Year 1, Fiscal Year 2 and
Fiscal Year 3 of each individual Peer Financial Institution, subject to the
Committee’s discretion pursuant to Section 3 of Schedule 1, for the ROATA
Performance Period (“Average Individual Peer Financial ROATA”). Relative ROATA
will be determined by ranking the Average F.N.B. ROATA and the Average
Individual Peer Financial ROATA from highest to lowest for the ROATA Performance
Period. After this ranking, the percentile performance of F.N.B. relative to the
Peer Financial Institutions will be determined as follows:

P = 1 -
R - 1
 
N - 1

Where:
“P”    represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Financial Institutions (see Schedule 4), plus
F.N.B.
“R” represents F.N.B.’s ranking among the Peer Financial Institutions.
Example: If there are 12 Peer Financial Institutions, and F.N.B. ranked 7th, the
performance would be at the 50th percentile: 0.50 = 1 – ((7-1)/(13-1)).
•
“ROATA” means for each of F.N.B. and the Peer Financial Institutions the
calculation of Net Income plus amortization of intangibles, net of tax, divided
by average Total Tangible Assets.

•
“Net Income” is the net profit that each of F.N.B. and a Peer Financial
Institution earns.

•
“Total Tangible Assets” equals each of F.N.B.’s or a Peer Financial
Institution’s total assets minus intangible assets.



Page 10 of 12

--------------------------------------------------------------------------------







SCHEDULE 3
CALCULATION OF RELATIVE TOTAL SHAREHOLDER RETURN


•
“Relative Total Shareholder Return” means F.N.B.’s TSR relative to the TSR of
the Peer Financial Institutions for the TSR Performance Period. Relative Total
Shareholder Return will be determined by ranking F.N.B. and each of the Peer
Financial Institutions from highest to lowest according to their respective
TSRs. After this ranking, the percentile performance of F.N.B. relative to the
Peer Financial Institutions will be determined as follows:

P = 1 -
R - 1
 
N - 1

Where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Financial Institutions (see Schedule 4), plus
F.N.B.
“R” represents F.N.B.’s ranking among the Peer Financial Institutions.
Example:
If there are 12 Peer Financial Institutions, and F.N.B. ranked 7th, the
performance would be at the 50th percentile: 0.50 = 1 – ((7-1)/(13-1)).

•
“TSR” means, for F.N.B. and each of the Peer Financial Institutions, total
shareholder return, which will be calculated by dividing (i) the Closing Average
Share Value (X) minus the Opening Average Share Value (Y) by (ii) the Opening
Average Share Value (Y).

•
“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

•
“Opening Average Period” means the twenty (20) trading days immediately
preceding the Grant Date.

•
“Accumulated Shares” means, for a given trading day, the sum of (i) one (1)
share and (ii) a cumulative number of shares, including the accumulated value of
a company’s dividends paid during the TSR Performance Period, of a company’s
common stock purchased with dividends declared on a company’s common stock,
assuming same day reinvestment of the dividends in the common stock of a company
at the closing price on the ex-dividend date, for ex-dividend dates between the
first day of the Opening Average Period and the trading day.

•
“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of a company’s stock (including the
accumulated value of a company’s dividends paid during the TSR Performance
Period) multiplied by the Accumulated Shares for each trading day during the
Closing Average Period.

•
“Closing Average Period” means the twenty (20) trading days immediately
preceding and including the last trading day in the TSR Performance Period.



Page 11 of 12

--------------------------------------------------------------------------------






SCHEDULE 4
PEER FINANCIAL INSTITUTIONS


Associated Banc-Corp.
Comerica, Inc.
Commerce Bancshares, Inc.
Cullen/Frost Bankers, Inc.
East West Bancorp, Inc.
First Horizon National Corp.
First Republic Bank
Hancock Holding Co.
Investors Bancorp, Inc.
New York Community Bancorp
People’s United Financial, Inc.
Prosperity Bancshares, Inc.
Synovus Financial Corp.
TCF Financial Corporation
Umpqua Holdings Corp.
Valley National Bancorp
Webster Financial Corporation
Wintrust Financial Corporation
Zions Bancorporation



(a)
In the event of a merger of a Peer Financial Institution with an entity that is
not a Peer Financial Institution, or the acquisition or business combination
transaction by or with a Peer Financial Institution, or with an entity that is
not a Peer Financial Institution, in each case where the Peer Financial
Institution is the surviving entity and remains publicly traded, the surviving
entity shall remain a Peer Financial Institution.

(b)
In the event of the announcement of a merger or acquisition or business
combination transaction of a Peer Financial Institution by or with an entity
that is not a Peer Financial Institution, a “going private” transaction
involving a Peer Financial Institution or the liquidation of a Peer Financial
Institution, where the Peer Financial Institution is not the surviving entity or
is otherwise no longer publicly traded, the company shall no longer remain a
Peer Financial Institution. However, merged or acquired Peer Financial
Institutions that are not the surviving entity shall be included in the Schedule
2 and Schedule 3 calculation results, with the results being as of the most
recent quarter end completed prior to announcement of such transaction.

(c)
In the event of a bankruptcy or insolvency of a Peer Financial Institution, such
Peer Financial Institution shall remain a Peer Financial Institution and the
lowest rank shall be assigned such Peer Financial Institution.



Page 12 of 12